Citation Nr: 0724917	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-06 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found new and material 
evidence had been submitted to reopen the veteran's service 
connection claim for a psychiatric disability, which was 
subsequently denied on the merits.  The veteran's claim 
seeking entitlement to a TDIU was also denied.  He 
subsequently initiated and perfected appeals of these 
determinations.  Initially, the veteran requested a personal 
hearing at the RO, but withdrew his request prior to any such 
hearing being held.

This appeal was initially presented to the Board in June 
2004, at which time the Board found the veteran had submitted 
new and material evidence, such that his service connection 
claim for a psychiatric disability was reopened.  These 
issues were then remanded to the RO for additional 
development.  Following the completion of the additional 
development, the Board denied the appeal in a January 2006 
rating decision.  

The veteran appealed these issues to the United States Court 
of Appeals for Veterans Claims (Court).  Both parties in this 
appellate matter filed a Joint Motion for Remand.  In a 
decision rendered November 2, 2006, the Court granted the 
Joint Motion and remanded it to the Board for further 
development.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  In this matter the veteran alleges 
entitlement to service connection for a psychiatric disorder 
on a direct basis, as well as secondary to service-connected 
hearing loss and tinnitus.  

The Court in the November 2006 decision granting the Joint 
Motion and remanding the Board's January 2006 decision 
pointed out deficiencies in the Board's duty to assist in 
developing this matter for appellate review.  The Joint 
Motion pointed out that the Board had inadequate reasons and 
bases for its decision, in that it did not address favorable 
evidence, specifically a June 2005 private medical opinion 
from a doctor "N" which provided a possible link between 
service and the veteran's current psychiatric disorder.  This 
June 2005 opinion stated that the veteran had psychiatric 
problems manifested in service as episodes of aggressive 
behavior that resulted in disciplinary actions, including 2 
court martials and also stated that the veteran's hearing 
loss disability which became manifest during service also 
aggravated his psychiatric disability during service.  The 
Board is noted to have addressed earlier records and medical 
opinions from Dr. N in its denial as well as the unfavorable 
evidence from VA examinations, including the most recent 
examination of December 2004 which determined there was no 
relationship between the veteran's psychiatric disorder and 
service or to his service-connected hearing loss.  All of 
these records predate the June 2005 medical opinion.  In 
addition, the veteran has also alleged that in addition to 
hearing loss, tinnitus may have caused or aggravated his 
psychiatric problems and a December 2004 VA examination for 
hearing loss and tinnitus describes tinnitus as making him 
irritable.  

A review of the evidence reflects that further development in 
this case is necessary in order to properly adjudicate this 
claim.  As pointed out previously, the most recent 
unfavorable VA examination was conducted prior to review of 
the June 2005 medical opinion from Dr. N which described in 
detail how the veteran's psychiatric problems were aggravated 
by his hearing loss, as his difficulty hearing resulted in 
paranoid ideations.  Prior to this statement, Dr. N's records 
only suggested that the veteran's hearing problems provoked 
his psychiatric problems without going into detail about how 
this took place.  In addition, the evidence, including Dr. 
N's June 2005 opinion, indicates that the veteran was court 
martialed during service, although the actual court martial 
records are not associated with the file.  Dr. N suggested in 
the June 2005 opinion that evidence of such disciplinary 
action in service would be an indicator of his psychiatric 
disorder being manifested during service.  A new examination 
should be scheduled to consider the significance of this June 
2005 opinion from Dr. N, as well as an additional opinion 
from Dr. N dated in February 2006 that was submitted by the 
veteran's representative in May 2007.  

The examination findings must also reflect the decision of 
the Court in Allen v. Brown 7 Vet. App. 439, 448 (1995). 
which has held that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Regarding the disciplinary actions, the veteran's 
representative pointed out in the May 2007 brief that the RO 
has never obtained the service personnel records and asked 
that an attempt be made to obtain such records pertaining to 
his alleged court martials.  In light of this request, and 
the absence of such records the AOJ should attempt to obtain 
these records.

Regarding the TDIU claim, the Joint Motion pointed out that 
the Board in its January 2006 decision used a harsher 
standard to adjudicate TDIU than the standard in 38 C.F.R. 
§ 4.16(a), when it said the veteran's disabilities did not 
preclude all forms of employment.  On remand the AOJ should 
consider the correct standard under 38 C.F.R. § 4.16(a) which 
requires that the impairment from service-connected 
disabilities be so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  

Furthermore, during the pendency of this appeal, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date, if benefits are 
awarded for the claimed disabilities on appeal.    

Accordingly, this case is REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  The notification should 
address the veteran's claims for service 
connection, to include the requirements 
for secondary service connection, 
increased ratings and earlier effective 
dates.    

(a) The AOJ must send the veteran a 
corrective notice addressing the TDIU 
claim, that: explains the information or 
evidence needed to establish an effective 
date, if a higher disability rating is 
granted, as outlined by the Court in 
Dingess, supra.  

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.      

(c) The notice regarding the service 
connection and TDIU issues must also (1) 
inform the veteran of what he needs to 
provide; (2) what information VA has or 
will provide; and (3) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should contact the National 
Personnel Records Center (NPRC) to obtain 
the veteran's service personnel records 
and obtain any records of disciplinary 
actions including court martials, said to 
have taken place.  

3.  Thereafter, the AOJ should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of the veteran's claimed 
psychiatric disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic psychiatric disability?  If so, 
is it at least as likely as not that any 
current psychiatric disorder began in 
service, to include being caused or 
aggravated in service by hearing loss and 
tinnitus that were present at that time?  
If such disability did not begin in 
service is it at least as likely as not 
currently being caused or aggravated 
beyond natural progression by symptoms 
caused by the veteran's service-connected 
hearing loss and tinnitus disorder?  If 
the appellant's service-connected hearing 
loss or tinnitus aggravated or 
contributed to or accelerated any 
pathologic process of any diagnosed 
psychiatric disorder, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of 
diagnosed psychiatric disorder itself or 
as opposed to other possible contributing 
factors.  In answering these questions, 
the examiner must consider all service 
medical records as well as any service 
personnel records showing disciplinary 
actions that may be obtained.  The 
examiner should also address all medical 
opinions from Dr. N, including those from 
June 2005 and February 2006 when giving a 
medical opinion regarding the etiology of 
the veteran's psychiatric disorder.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Following completion of the above, 
the AOJ should re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, to include 
consideration of Allen, supra, for the 
secondary service connection issue and 
consideration of 38 C.F.R. § 4.16(a) for 
the TDIU claim.  An appropriate period of 
time should be allowed for response.  

Thereafter, the claims folder should be returned to the 
Board, if in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2006).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




